Citation Nr: 0523609	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  00-14 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
multiple joints, to include as secondary to service-connected 
polyarthritis of the knees, hands and feet.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected polyarthritis of the knees, 
hands and ankles.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which denied the veteran's claims of 
entitlement to an increased disability rating for service-
connected polyarthritis of the knees, hands and ankles and 
entitlement to service connection for osteoarthritis of 
multiple joints.  Two appeals of the veteran, which have 
separate procedural histories as detailed below, have been 
merged for the sake of simplicity.

Procedural history

The veteran served on active duty from October 1944 to June 
1946.

(i.)  The increased rating claim

The veteran filed a claim of entitlement to service 
connection for arthritis in August 1946.  Service connection 
for polyarthritis of the knees, hands and ankles was granted 
in a December 1946 rating decision; a 50 percent disability 
rating was assigned.  

At the time of the December 1946 rating decision, a routine 
review VA examination was ordered for October 1947.  The VA 
examination was actually completed in November 1947, where no 
evidence of polyarthritis of the knees, hands and ankles was 
found.  As a result of this finding, the RO reduced the 
veteran's service-connected polyarthritis to noncompensably 
(zero percent) disabling in an April 1948 rating decision.  
This reduction in benefits was upheld by the Board in an 
October 1948 decision.

The veteran filed a claim for an increased disability rating 
for service-connected polyarthritis of the knees, hands and 
ankles in October 1999.  This claim was denied by the RO in a 
February 2000 rating decision.  The veteran filed an appeal 
of the February 2000 decision, which was perfected with the 
timely submission of his substantive appeal (VA Form 9) in 
June 2000.

(ii.)  The service connection claim

In connection with the above-mentioned increased rating claim 
filed in October 1999 for service-connected polyarthritis, 
the veteran presented for a VA examination in December 1999, 
where it was determined that the veteran had "osteoarthritis 
or degenerative arthritis which he developed later in life."  
As a result of this finding, the RO ordered a second VA 
examination to determine whether any current chronic 
arthritis identified was either one and the same as the 
polyarthritis the veteran experienced in service or a 
progression of the same.  The veteran presented for a VA 
examination in February 2001, which identified osteoarthritis 
of multiple joints.  Based on the finding of osteoarthritis 
in the February 2001 VA examination, the RO inferred a claim 
of service connection for such and denied the claim in a 
March 2001 rating decision.  The veteran disagreed with the 
March 2001 decision, and an appeal was perfected with the 
timely submission of his substantive appeal in December 2001.

Both issues were denied by the Board in February 2002 
decision.  However, the veteran had submitted a request for a 
hearing before the Board in January 2002.  That request had 
not been associated with the veteran's claims folder at the 
time of the Board's February 2002 decision.  The veteran was 
scheduled for the requested hearing. 

The veteran appeared before a Veterans Law Judge at a hearing 
that was conducted at the St. Paul RO in August 2002.  A 
transcript of that hearing is associated with the veteran's 
claims folder.

The Board issued two decisions dated in November 2002.  The 
first vacated the previous denial of February 2002 and the 
second denied the veteran's claims, including consideration 
of the veteran's testimony during the August 2002 hearing.  

The veteran filed an appeal of the February 2002 denial with 
the United States Court of Appeals of Veterans Claims (the 
Court).  A Joint Motion for remand was filed with the Court, 
due to improper Board discussion of the duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA).  The Court granted the motion for remand in December 
2003.

In July 2004, a motion to advance this case on the Board's 
docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2004).

In August 2004, the claims were remanded for additional 
procedural development.  After this development was 
completed, the case was returned to the Board.  In July 2005, 
the Board wrote to the veteran, asking whether he wished 
another hearing in light of the fact that the Veterans law 
Judge who had conducted the August 2002 hearing was no longer 
employed at the Board.  The veteran responded in the negative 
in August 2004. 


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service and his currently diagnosed current osteoarthritis.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected polyarthritis of the knees, hands and 
ankles and his currently diagnosed osteoarthritis.

3.  According to the medical evidence of record, the 
veteran's service-connected polyarthritis of the knees, hands 
and ankles is asymptomatic, and has been so since 
approximately November 1947.

4.  The evidence does not show that the veteran's service-
connected polyarthritis of the knees, hands and ankles is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Osteoarthritis of multiple joints was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  Osteoarthritis of multiple joints is not proximately due 
to nor is it the result of the veteran's service-connected 
polyarthritis of the knees, hands and feet.  38 C.F.R. 
§ 3.310 (2004).

3.  The criteria for an increased disability rating for 
service-connected polyarthritis of the knees, hands and 
ankles are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5002, 5009 (2004).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected polyarthritis 
of the knees, hands and ankles should be rated higher than 
its current assigned noncompensable disability rating.  He is 
also seeking entitlement to service connection for 
osteoarthritis of multiple joints. 

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.

The VCAA 

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts, keeping in mind that this 
case was remanded due to an inadequate explanation of VCAA 
compliance in the November 2002 Board decision.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the April 2000 statement of the case (SOC) and 
March 2001 supplemental statement of the case (SSOC) in 
regards to the veteran's increased rating claim; the December 
2001 SOC in regards to the service connection claim; and the 
March 2005 SSOC in regards to both claims of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  The Board notes 
that the December 2001 SOC notified the veteran of the 
evidentiary requirements for a claim for secondary service 
connection, indicating "service connection may be 
established for a disease which was caused or aggravated by a 
service-connected disability."  See the December 2001 SOC, 
page 9.  

More significantly, a letter was sent to the veteran dated 
August 5, 2004 which was specifically intended to address the 
requirements of the VCAA.  The Board notes that there are 
previous VCAA letters of record; however, they are inadequate 
in regards to proper notification pursuant to VCAA and will 
not be further mentioned.  The August 2004 letter detailed 
the evidentiary requirements for a claim for service 
connection, including "a relationship between your current 
disability and an injury, disease, or event in service."  
See the August 5, 2004 VCAA letter, page 6.  As stated above, 
the December 2001 SOC included the evidentiary requirements 
for a claim for service connection on a secondary basis.  The 
August 2004 letter also detailed the evidentiary requirements 
for an increased rating claim, specifically noting:  "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected disability has gotten worse.  Send us 
recent (preferably within the past twelve months) medical 
records."  Id.

Thus, the August 2004 letter, along with the April 2000 and 
December 2001 SOCs and the March 2001 and March 2005 SSOCs, 
not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The August 
2004 letter notified the veteran that VA was responsible for 
getting "relevant records from any Federal agency.  This may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  See the August 
5, 2004 VCAA letter, page 4.  The veteran was told:  "If you 
have recently received treatment at a Department of Veterans 
Affairs facility or treatment authorized by the Department of 
Veterans Affairs, please furnish the dates and places of 
treatment.  We will then obtain the necessary reports of such 
treatment."  Id. at 2.  In addition, the August 2004 letter 
informed the veteran that a VA medical examination would be 
scheduled if necessary to make a decision on his claims.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The August 2004 letter indicated that VA will make reasonable 
efforts to obtain "relevant records not held by a Federal 
agency.  This may include records from State or local 
government, private doctors and hospitals, or current or 
former employers."  See the August 5, 2004 VCAA letter, page 
4.  The veteran was told he could "complete and sign a VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each non-VA doctor and medical facility that treated you for 
your disorder."  See the August 5, 2004 VCAA letter, page 1.  
The August 2004 letter also emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." (emphasis in original).  Id. at 4.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The August 2004 letter requested:  "If 
there is any other evidence or information that you think 
will support your claims, please let us know.  If the 
evidence is in your possession, please send it to us."  See 
the August 5, 2004 VCAA letter, page 2.  The Board believes 
that this request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
February 2000 in the case of the increased rating claim and 
March 2001 in case of the service connection claim.  The 
Board is of course aware of the Court's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), which appears to stand 
for the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  However, providing VCAA 
notice in February 2000, prior to the enactment of the VCAA 
enactment in November 2000, was a legal and practical 
impossibility; VA's General Counsel has held that the failure 
to do so does not constitute error.  See VAOGCPREC 7-2004.  
In any event, the veteran was subsequently provided with VCAA 
notice through the August 2004 VCAA letter, and the veteran's 
claims were readjudicated in the March 2005 SSOC, after the 
veteran was provided with the opportunity to submit evidence 
and argument in support of his claims and to respond to the 
VA notice.  Thus, any VCAA notice deficiency as been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
The veteran has pointed to no prejudice resulting from the 
timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  In particular, it is clear from the procedural 
history of this case, including the pleadings of the veteran 
before the Court as well as the Joint Motion for remand which 
was signed by his attorney, that the veteran through counsel 
is abundantly aware of what is required of him in connection 
with this matter.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's 
private treatment records.  The veteran was provided VA 
examinations in December 1999, October 2000 and February 
2001, the results of which will be referred to below.  The 
reports of the medical examinations reflect that the 
examiners recorded the veteran's past medical history, noted 
his current complaints, conducted physical evaluations and 
rendered appropriate diagnoses and opinions.

The veteran's representative has argued in briefs to the 
Court that the February 2001 VA examination is inadequate in 
regards to the veteran's service connection claim because the 
examiner did not address the issue of aggravation of a non-
service-connected disability by a service-connected 
disability pursuant to Allen v. Brown, 7 Vet. App. 439 
(1995).  See the September 2003 Appellant's Brief at 15.

The Court has held that the statutory duty to assist requires 
a thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The report of the 
February 2001 VA examination shows that the examiner 
documented the veteran's history and complaints and provided 
all the required information regarding the potential etiology 
of the veteran's osteoarthritis and its relation to service-
connected polyarthritis.  As discussed below, the examiner 
concluded that the service-connected polyarthritis of 
multiple joints is completely asymptomatic and is unrelated 
to the currently diagnosed osteoarthritis.  The examination 
report therefore effectively responds to any Allen concerns.

The Board additionally observes that neither the Joint Motion 
or the December 8, 2003 Court Order mentioned any 
deficiencies in evidentiary development.  The sole reason for 
remand by the Court was allegedly deficient discussion of the 
VCAA by the Board in its November 2002 decision. 

The fact that the conclusions of the VA examiner do not 
support the veteran's contentions does not provide an 
adequate basis for requiring that another examination be 
conducted.  The veteran has had ample opportunity to submit 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for benefits]. 
  
The Board finds, therefore, that the report of the February 
2001 examination is adequate for determining the veteran's 
service connection claim, and that remand of this issue to 
obtain an additional examination is not appropriate.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran provided testimony at 
a Travel Board hearing conducted at the St. Paul RO in August 
2002 before a Veterans Law Judge who is no longer employed by 
the Board.  The case was subsequently assigned to the 
undersigned Veterans Law Judge for adjudication, and the 
veteran was sent a letter in July 2005 asking if he desired 
another hearing before the undersigned.  The veteran 
subsequently indicated that he did not desire another 
hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.

Initial matter

The procedural history of this case has been set out in the 
Introduction above. This case is currently at the Board 
pursuant to the Court's December 8, 2003 Order which vacated 
the Board's November 2002.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision." The Board's analysis has been undertaken with that 
obligation in mind.

However, the Board notes that neither the Joint Motion for 
Remand nor the Court's subsequent Order identified any flaw 
in the November 2002 Board decision other than the Board's 
failure to provide adequate reasons and bases for its 
determination that VA complied with the notice requirements 
of 38 U.S.C.A. § 5103(a). The Board has discussed the impact 
of the VCAA, including the enhanced duty to notify, in detail 
above.

The Board is aware of the Court's stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"]. The Board is confident that if there were 
substantive errors in the Board's prior decision this would 
have been brought to the Board's attention by the Court for 
the sake of judicial economy.

1.  Entitlement to service connection for osteoarthritis of 
multiple joints, to include as secondary to service-connected 
polyarthritis of the knees, hands and feet.

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  
See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2004); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service- connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability involving the bilateral 
arms, bilateral shoulders; (2) a service-connected 
disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  



Analysis

The veteran seeks entitlement to service connection for 
osteoarthritis of multiple joints.  He contends that the 
polyarthritis which was diagnosed in 1946 was a precursor to 
current osteoarthritis.  Alternatively, the veteran contends 
that his current osteoarthritis was a product of service-
connected polyarthritis.  See the veteran's December 2001 
substantive appeal.  The Board will address each contention 
in turn.    

Direct service connection

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of a current osteoarthritis of 
multiple joints.  Hickson element (1) has therefore been met.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that osteoarthritis was present in service or 
within one year presumptive period following separation from 
service.  Of record is the veteran's separation examination 
report completed in October 1946.  X-rays taken at that time 
evidenced arthritic change in the ankles, knees and wrists.  
The examiner then went on to make a diagnosis of 
polyarthritis; however, no diagnosis in regards to 
osteoarthritis was made at that time.  

Nor was a diagnosis of osteoarthritis made within the one 
year period of separation from service for presumptive 
service connection, as X-rays completed in November 1947 and 
February 1948 were completely negative for arthritis.  The 
objective medical evidence does not indicate that 
osteoarthritis was diagnosed until December 1999 [and 1996 by 
the veteran's history to the December 1999 VA examiner], over 
five decades after service.

The veteran has in essence contended that the polyarthritis 
which was diagnosed in service is somehow related to the 
currently diagnosed osteoarthritis.
This will be discussed in greater detail in connection with 
element (3), immediately below.  However, the short answer is 
that a preponderance of the competent medical evidence 
indicates that the in-service polyarthritis was an acute 
process which resolved shortly after the veteran left 
military service, and the currently diagnosed osteoarthritis 
is a completely unrelated disease entity. 

With respect to in-service injury, there is no report in the 
service medical records of a traumatic injury to the veteran, 
and he does no appear to contend that any such injury 
occurred.  

Accordingly, Hickson element (2) has not been met, and the 
claim fails on that basis alone.    

With respect to Hickson element (3), medical nexus, for 
reasons expressed immediately below the Board finds that the 
competent medical evidence in this case shows that there does 
not exist a relationship between the veteran's service and 
his osteoarthritis.  

The VA opinions in December 1999, October 2000 and February 
2001 indicate that the veteran's osteoarthritis is not 
related to his military service.  There is one medical 
opinion in the veteran's favor, the August 2002 statement 
from P.A.S., M.D.  
 
By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g. Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  However, 
the Board may not reject medical opinions based on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991)

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).
  
The Board finds the August 2002 opinion of Dr. P.A.S. to be 
deficient in several respects and is unsupported by the 
remaining medical evidence of record. 

Dr. P.A.S. indicated that the veteran's "arthritis in 
regards to his knee is directly related to his previous 
injury with the service in 1946."  However, the veteran's 
service medical records are negative for any injury in 
service in 1946.  In fact, the veteran's separation 
examination completed in June 1946 was normal; it was not 
until the October 1946 X-ray that polyarthritis was first 
diagnosed.  Therefore, relating the veteran's current 
osteoarthritis to a previous "injury" in service is 
completely unfounded.

Dr. P.A.S. had previously submitted a statement dated in May 
2001 stating the veteran's polyarthritis in service in 1946 
was "migratory. . . . I feel that the current problems with 
his knee relate back to this date.  I feel that it is a 
progression of that injury."  Again, Dr. P.A.S. mentions an 
injury in service that did not occur.  

In short, the August 2002 opinion of Dr. P.A.S. is based on a 
completely unsubstantiated premise, namely that the veteran 
experienced an injury in service, and arthritis continued 
thereafter.  Moreover, Dr. P.A.S. does not cogently explain 
how a knee injury could become, in his own words, 
"migratory".   

The August 2002 opinion from Dr. P.A.S. suffers from an 
apparent lack of review of the veteran's medical records.  It 
appears that the medical history on which he based his 
opinion came essentially from the veteran's own account of 
the purported injury in 1946 and the alleged continuous 
symptoms after service, none of which is actually documented 
in his medical records.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]; Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) [a medical opinion that is based on 
recitation of medical history, and unsupported by clinical 
findings, is not probative].  

Also of record is the opinion of the December 1999 VA 
examiner.  The veteran reported to the December 1999 VA 
examiner that he was bedridden from polyarthritis in service 
or shortly thereafter.  After conducting a physical 
examination of the veteran, the examiner opined that the 
veteran's 1946 polyarthritis was "a separate event from his 
later development of arthritis, most likely osteoarthritis or 
degenerative arthritis which he developed later in life."  
However, the examiner did not give detailed reasoning as to 
why he considered the two bouts of arthritis to be separate 
and distinct, and thus is of little probative value.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight of the evidence].

On the other hand, the October 2000 and February 2001 VA 
physicians' opinions, which come to the same conclusion, are 
based on a thorough review of the claims folder and give 
detailed reasons as to why the evidence does not support the 
proposition that the veteran's current osteoarthritis is 
related to the 1946 arthritis.  Specifically, after making a 
diagnosis of osteoarthritis the October 2000 VA examiner 
indicated the following: "I do not think that [the 
veteran's] condition is service-connected due to the fact 
that during his active duty he did not have any pain of 
joints reported to his unit's commander.  He did not visit 
the hospital for anything; even after one year of pain, X-
rays were negative.  Extensive work-up with the Minneapolis 
VA Medical Center a few years later stated that his condition 
was not service-connected."  This opinion showed that the 
veteran's service medical records were reviewed and detailed 
reasons were given as to why the veteran's current 
osteoarthritis was not related to service 50 years prior.  
The examiner pointed to a lack of in-service complaints and 
lack of X-ray evidence of osteoarthritis in service or within 
one year of service as reasons against relating the veteran's 
osteoarthritis to service.  

The February 2001 VA examiner goes into more precise detail 
in giving his opinion: "Fifty-five years after the fact it 
is somewhat difficult to be certain what his initial 
inflammatory arthritis was.  . . . There is no evidence of 
continuation of inflammatory arthritis after 1948.  Nor is 
the evidence of residual from that acute syndrome.  In 
support of this, it is noted that he had no symptoms of 
chronic arthritis before 1996.  While a resolved inflammatory 
can cause osteoarthritis, this is unlikely to be the case in 
view of his long asymptomatic period and prior normal X-rays.  
Post-inflammatory osteoarthritis builds on a base of old 
destructive joint disease.  There is no evidence of 
old/healed inflammatory process on his current X-rays.  His 
arthritis appears to be traumatic in nature with a mild 
hereditary component involving his hand arthritis."  This 
examiner points to the lack of symptomatology for five 
decades.  Though the examiner indicated it was possible for 
someone to have inflammatory arthritis like polyarthritis and 
then develop chronic arthritis as a result, such was not the 
case with the veteran based on lack of symptoms and no 
evidence of old/healed inflammatory process in X-rays.

These VA medical opinions appear to be congruent with the 
veteran's medical history, which demonstrates an acure 
episode in 1947 which completely resolved shortly thereafter, 
with no further problems reported for many decades, at which 
time osteoarthritis was initially diagnosed.  In short, the 
lack of symptomatology in 1947 and 1948 after the initial 
polyarthritis flare-up in 1946, combined with the fact that 
the veteran did not seek treatment for arthritis for over 
five decades after service, permits the Board to afford 
greater probative value to the October 2000 and February 2001 
VA examiners' opinions that there was no connection between 
the veteran's service and his present osteoarthritis.  For 
reasons expressed above, the Board finds that the August 2002 
opinion from Dr. P.A.S. does not have sufficient probative 
value in light of the entire record.  

The veteran's representative argues in the veteran's December 
2001 substantive appeal that the medical evidence is 
sufficient to put the evidence in relative equipoise.  The 
Board disagrees.  As explained above, the veteran's medical 
history, as well as three VA medical opinions, supports the 
conclusion that there are two separate disease entities 
involved here, the acute polyarthritis in 1946 and the 
osteoarthritis approximately 50 years later.  The 
preponderance of the evidence further supports the conclusion 
that these two disease entities are not related.  The opinion 
of Dr. P.A.S., as explained above, suffers from an unfounded 
premise (A purported knee injury in service); does not 
explain how such knee injury could "migrate" to other 
joints; and does not explain the 50 year gap in 
symptomatology.  There is no other medical opinion of record 
in support of the veteran's claim.  
The medical evidence is thus overwhelmingly against the 
claim, and the evidence is accordingly not in equipoise so as 
to put the benefit of the doubt rule into play.

To the extent that the veteran himself and his attorney are 
attempting to provide a nexus between his currently diagnosed 
osteoarthritis and his military service, lay statements are 
not competent or probative and thus do not place the evidence 
in equipoise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

As has been discussed in the law and regulations above, 
service connection may be established if continuity of 
symptomatology is demonstrated.  However, as discussed above 
the objective medical evidence shows that the veteran did not 
complain of arthritic pain again until 1996 at the earliest, 
five decades after service.  To the extent that the veteran 
is now contending that he had problems continually after 
service, his contentions are outweighed by the pertinently 
negative post-service medical evidence.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed osteoarthritis is not related to his military 
service.  Accordingly, Hickson element (3), medical nexus, 
has not been satisfied, and the claim also fails on that 
basis.

Secondary service connection 

The veteran has alternatively contended that the 
osteoarthritis was caused or aggravated by the service-
connected polyarthritis.

As noted above, In order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

With respect to Wallin element (1), current disability, the 
veteran has been diagnosed with osteoarthritis of multiple 
joints.  Wallin element (1) is accordingly satisfied.

With respect to Wallin element (2), a service-connected 
disability, the veteran is service-connected for 
polyarthritis of the knees hands and feet.  Wallin element 
(2) is accordingly satisfied.

With respect to critical Wallin element (3), nexus, there is 
no evidence of nexus between currently diagnosed 
osteoarthritis and in-service polyarthritis.  This issue has 
already been detailed in the above discussion for nexus on a 
direct basis and need to be repeated.  In essence, the 
competent medical evidence of record does not indicate a 
relationship between the in-service occurrence of 
polyarthritis in October 1946 and current osteoarthritis.  
The medical evidence of record indicates that the 
polyarthritis has been asymptomatic since 1947 and that the 
osteoarthritis is a completely unrelated entity.

As noted in the Board's VCAA discussion above, the veteran's 
representative argued in a brief to the Court that the 
February 2001 VA examiner did not adequately consider the 
holding in Allen v. Brown [allowing for additional disability 
resulting from the aggravation of a non service- connected 
condition by a service-connected condition].  See the 
December 2003 Appellant's Brief at 15.  However, the Board 
finds that February 2001 VA examiner's opinion adequately 
addresses the matter.  The VA examiner specifically concluded 
that there was no "evidence of residual from that acute 
syndrome."  By stating that the service-connected 
polyarthritis produced no residuals in the veteran's system, 
the VA examiner necessarily concluded that there was no 
additional disability due to service-connected polyarthritis 
aggravating chronic osteoarthritis.  This finding satisfies 
Allen because it indicates that there is no relationship at 
all between service-connected polyarthritis and subsequent 
onset of osteoarthritis.  See McQueen v. West, 13 Vet. 
App. 237 at 242 (1999).  

To the extent that the veteran himself and his attorney 
contend that a medical relationship exists between the 
service-connected polyarthritis and the currently diagnosed 
osteoarthritis, their opinions are entitled to no weight of 
probative value.
See Espiritu v. Derwinski, supra. Any such statements offered 
in support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed osteoarthritis is not related to his service-
connected polyarthritis.  Accordingly, Wallin element (3), 
medical nexus, has not been satisfied, and the claim fails on 
that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for osteoarthritis 
of the joints on both a direct and secondary basis.  
Therefore, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected polyarthritis of the knees, 
hands and ankles.

The veteran seeks an increased disability rating for his 
service-connected polyarthritis, which is currently evaluated 
as noncompensably disabling under Diagnostic Code 5009 
[arthritis, other types].  

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Diagnostic Code 5009 [arthritis, other types] instructs to 
rate as rheumatoid arthritis.  

Under Diagnostic Code 5002 [arthritis, rheumatoid], a twenty 
percent rating is warranted for one or two exacerbations a 
year in a well-established diagnosis.  
A 40 percent disability rating is warranted for symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  A 60 percent disability rating is warranted for less 
than the criteria for 100 percent but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times 
every year or a lesser number over prolonged periods.  A 100 
percent disability rating is warranted with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5002 (2004).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2004).

Analysis

Mittleider concerns

As discussed above, the veteran's current diagnosis is that 
of osteoarthritis of multiple joints.  The veteran contends, 
in substance, that the osteoarthritis is part and parcel of 
the service-connected polyarthritis.  

In this case, the Board finds that the medical evidence, 
which is discussed below, adequately distinguishes between 
symptomatology associated with the veteran's polyarthritis 
and osteoarthritis.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996) [the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  In essence, there is no 
current medical evidence of the service-connected 
polyarthritis.  There is no competent medical evidence to the 
contrary.  As noted already, to the extent that the veteran 
and his representative are attempting to ascribe specific 
current arthritis symptoms to the service-connected 
polyarthritis, their lay opinions are entitled to no weight 
of probative value.  See Espiritu, supra; see also 38 C.F.R. 
§ 3.159 (a)(1).

The Board therefore will not include any osteoarthritic 
symptoms as part of its consideration of the service-
connected polyarthritis.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 5009 is deemed by the Board to be the most 
appropriate code, primarily because it pertains to the 
disability at issue [a type of arthritis that is unspecified 
in the criteria].  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate, and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 5009, with resultant consideration of 
Diagnostic Code 5002.

Schedular rating

The veteran's service-connected polyarthritis is 
asymptomatic, and has been so since VA examination conducted 
in November 1947.  The December 1999 VA examiner found no 
evidence of residuals of polyarthritis, which was confirmed 
by the October 2000 and February 2001 VA examiners.  

The veteran has presented no evidence to the contrary.  In 
fact, his private physician, Dr. P.A.S., does not once 
mention polyarthritis or polyarthritic-related symptoms in 
any of the veteran's treatment records.

The Board therefore finds that no basis exists for the 
assignment of a compensable disability rating for 
polyarthritis under Diagnostic Code 5009, as it is completely 
asymptomatic.  See 38 C.F.R. § 4.31 (2004).    

Extraschedular rating consideration

Ordinarily, the VA Schedule for rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2004); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

In the April 2000 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with this issue.  See VAOPGCPREC 
6-96 (August 16, 1996); see also Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's polyarthritis.  As discussed above, the 
service-connected disability is asymptomatic, according to 
the veteran's private physician and the December 1999, 
October 2000 and February 2001 VA examiners.  Furthermore, 
there is no indication that the veteran has ever been 
hospitalized for his service-connected polyarthritis, either 
in the recent or remote past.  There is no indication from 
the evidence of record that the veteran's service-connected 
polyarthritis would markedly interfere with his ability to 
work.  In fact, as of the time of the February 2001 VA 
examination, the veteran indicated that he still completed 
plumbing work.  
Accordingly, a referral for extraschedular evaluation is not 
warranted in this case.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's increased rating claim.  Therefore, the benefit 
of the doubt rule is not for application because the evidence 
is not in relative equipoise.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to service connection for osteoarthritis of 
multiple joints is denied.

Entitlement to an increased disability rating for 
polyarthritis of the knees, hands and ankles is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


